
	

113 S1196 IS: Aaron's Law Act of 2013
U.S. Senate
2013-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1196
		IN THE SENATE OF THE UNITED STATES
		
			June 20, 2013
			Mr. Wyden introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to provide for
		  clarification as to the meaning of access without authorization, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Aaron's Law Act of
			 2013.
		2.Clarifying that
			 access without authorization under 18 U.S.C. 1030 means
			 circumvention of technological barriers in order to gain unauthorized
			 access
			(a)In
			 generalSection 1030(e)(6) of
			 title 18, United States Code, is amended by—
				(1)striking exceeds authorized
			 access and all that follows; and
				(2)inserting the following:
					
						access without authorization
			 means—(A)to obtain information on a protected
				computer;
						(B)that the accesser lacks authorization to
				obtain; and
						(C)by knowingly circumventing one or more
				technological or physical measures that are designed to exclude or prevent
				unauthorized individuals from obtaining that
				information;
						.
				(b)Conforming
			 amendmentSection 1030 of
			 title 18, United States Code, is amended—
				(1)in subsection (d)(10), by striking
			 unauthorized access, or exceeding authorized access, to a and
			 inserting access without authorization of a protected;
			 and
				(2)by striking exceeds authorized
			 access each place it appears.
				3.Eliminating
			 redundancySection 1030(a)(4)
			 of title 18, United States Code, is repealed.
		4.Making penalties
			 proportional to crimes
			(a)Section 1030(c)(2) of title 18, United
			 States Code is amended—
				(1)in subparagraph (A)—
					(A)by striking conviction for
			 another and inserting subsequent; and
					(B)by inserting such after
			 attempt to commit;
					(2)in subparagraph (B)(i), by inserting after
			 financial gain the following: and the fair market value
			 of the information obtained exceeds $5,000;
				(3)in subparagraph (B)(ii), by striking
			 the offense was committed and all that follows through the
			 semicolon, and inserting the following: the offense was committed in
			 furtherance of any criminal act in violation of the Constitution or laws of the
			 United States or of any State punishable by a term of imprisonment greater than
			 one year, unless such criminal acts are prohibited by this section or such
			 State violation would be based solely on accessing information without
			 authorization;;
				(4)in subparagraph (B)(iii), by inserting
			 fair market before value; and
				(5)in subparagraph (C)—
					(A)by striking conviction for
			 another and inserting subsequent; and
					(B)by inserting such after
			 attempt to commit.
					
